Title: To James Madison from Robert R. Livingston, 15 March 1802
From: Livingston, Robert R.
To: Madison, James


Dear Sir
Paris 15th. March 1802
After closing my packet I recd the note of which the within is a copy. It amounts to nothing, but it must serve to keep me quiet a few days longer—till they see what turn the business takes at Amiens which becomes more & more doubtful. The bad news from St Domingo also renders it necessary to keep us in suspence. I have already expressed my fear that American property in the Islands will not be very safe & the passage in le Clerks Letter relative to the powder & Arms may serve as an apology. I am dear Sir with the most respectful consideration Your Most Obt hum: Servt
Robt. R Livingston
 

   
   RC and enclosure (DNA: RG 59, DD, France, vol. 8). For enclosure, see n. 1.



   
   The enclosed copy of a letter from Talleyrand to Livingston, 23 Ventôse an X (14 Mar. 1802) (1 p.; in French; docketed by Brent), acknowledged receipt of various notes from the American minister about debts and American prize cases, which had made the basis of a report to Napoleon. All such questions, the foreign minister assured Livingston, would be studied with interest and attention (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:514).



   
   Leclerc’s letter of 20 Pluviôse an X (9 Feb. 1802) to the minister of marine, Denis Decrès, was published in the Paris Moniteur universel, 24 Ventôse an X (15 Mar. 1802). The general reported that he had “found at the cape a certain quantity of supplies, a great quantity of cannon, and munitions of war of every kind. The guns, cannon, and powder had been furnished by the United States” (editors’ translation).


